Citation Nr: 1224562	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  07-01 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from September 15, 2005 to September 3, 2008.

2.  Entitlement to a rating in excess of 50 percent for PTSD, for the entire period on appeal. 
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 9, 2007.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that assigned a 10 percent rating for PTSD, after granting service connection for the same.  By a rating action dated in December 2006, the 10 percent rating was increased to 30 percent, effective from September 15, 2005, his date of claim.  After the Veteran perfected his appeal, a subsequent December 2011 rating decision increased his disability rating to 50 percent effective September 3, 2008.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993). The Veteran has not withdrawn the appeal as to the issue of an increased rating for his PTSD and therefore, the issue remains in appellate status.

The Veteran testified before the undersigned Veterans Law Judge in August 2009.  A copy of the transcript is of record.

The Board parenthetically notes that this case was remanded in February 2010 so that a supplemental statement of the case could be issued which considered additional evidence, and so that any additional development could be completed if deemed necessary.  The Board finds that the requested development has been completed.  The Veteran was afforded a November 2011 VA examination, and a 

December 2011 supplemental statement of the case was issued.  The case is once again before the Board.     

The Board additionally observes that in a September 2008 rating decision, the Veteran was granted entitlement to individual unemployability (TDIU), effective January 9, 2007.  However, evidence in the claims file reflects that the Veteran became unemployed as early as 1998.  See March 2006 VA examination report.  Moreover, the Veteran testified at his August 2009 BVA Hearing that he had experienced difficulty working with others when he had been employed.  As such, although the Veteran has not appealed the effective date assigned, because a TDIU claim is considered part of an increased rating when such claim is expressly raised by the Veteran or reasonably raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board will consider under appeal, the issue of whether entitlement to TDIU is warranted prior to January 9, 2007.  Therefore, it has been included on the title page of this decision.  However, as additional development is necessary prior to the adjudication of such issue, it is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  From September 15, 2005 to September 3, 2008, the Veteran's PTSD was productive of reduced reliability and productivity with "difficulty" in establishing and maintaining effective work and social relationships.

2.  Throughout the entire period on appeal, the Veteran's PTSD has been productive of not more than reduced reliability and productivity with "difficulty" in establishing and maintaining effective work and social relationships.




CONCLUSIONS OF LAW


1.  From September 15, 2005 to September 3, 2008, the criteria for a rating of 50 percent rating, but no higher, for PTSD had been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  Since September 3, 2008, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claims for PTSD arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  The Veteran additionally submitted private treatment records.  The Board has considered a September 2009 letter from the Veteran's private treating therapist which noted that only an April 2005 evaluation was being forwarded to the VA, but there were 4 additional years worth of other treatment records which could not be sent because there was not staff available to Xerox all the treatment records.  Although there are potentially outstanding private treatment records from the Vet Center, neither the Veteran nor his representative has indicated in the past 2.5 year period that additional assistance is needed to obtain these records. 

Next, VA examinations were obtained in March 2006, September 2008, and November 2011.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since his most recent November 2011 VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the August 2009 BVA hearing, the VLJ identified the issue on appeal.  See BVA Hearing Transcript (T.) at 2.  Additionally information was solicited regarding the severity of his PTSD.  In order to enable the Veteran to obtain outstanding private treatment records, the record was held open for 30 days.  See BVA Hearing T. at 17.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

At the outset, the Board notes that the Veteran is appealing the initial disability ratings assigned for his PTSD.  As such, the claims require consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The RO granted service connection for PTSD in a May 2006 rating decision.  A 10 percent disability rating was assigned and made effective the date his claim was received in September 2005.  A subsequent December 2006 Decision Review Officer (DRO) decision granted a 30 percent rating, effective from September 15, 2005, his date of claim.  A subsequent December 2011 rating decision increased his disability rating to 50 percent effective September 3, 2008.  Thus, the Board will consider both whether the Veteran is entitled to a rating in excess of 50 percent, and whether he is entitled to a rating in excess of 30 percent prior to September 3, 2008.  As will be described in detail below, the Board does not find that there has been a significant change in the level of the Veteran's disability during this appeal period.

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this general rating formula, a 30 percent evaluation is warranted where the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational asks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

In order to be entitled to the next-higher 50 percent rating under DC 9411, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating criteria provide mere guidance as to the severity of symptoms contemplated for each rating; they are not all-encompassing or an exhaustive list).

A September 2005 letter from the Veteran's private treating psychiatrist noted that the Veteran had difficulty sleeping.  The private treating practitioner stated that the Veteran had difficulty in participating in any form of activity outside of the home, primarily due to a low frustration level with noise and people.  It was noted that the Veteran was unable to go into stores and would ride with his wife to the store but would not enter it, instead sitting in the car watching.  The letter reflected that the Veteran had little attachment to others and the Veteran discussed that he would stay away from peers when he was working.  It was noted that the Veteran had flattened affect.  The letter reflected that the Veteran feels like people stare at him and he becomes visibly aggressive and stares them down or gets into verbal altercations with them.  It was noted that he was hypervigilant and checks out his surroundings before he goes into any place, including his own home.  The Veteran reported to his psychiatrist that he thought people may be tapping his phone and had gone so far as to attempt to tape record the clicks that he hears in an attempt to prove that he is being taped.  It was noted that the Veteran had at least 12 guns at home and had an eleven foot fence around his home.  At one point he even had Rottweiler dogs that patrolled the area.  The Veteran testified at his August 2009 BVA hearing that he had a 12 foot fence around his house for the safety of his wife, his son, and himself.  See BVA T. at 19.  

In an October 2005 private mental status examination it was noted that the Veteran came to the Vet Center with complaints of anger/rage issues, sleep disturbances and many physical ailments.  It was noted that the Veteran had a good support system which included his spouse, son, siblings and church members.  At the Veteran's March 2006 VA examination it was noted that the Veteran was on medication and was irritable.  He reported occasional suicidal thoughts. No homicidal thoughts were reported.  The VA examiner indicated that the Veteran showed minimal avoidance in his daily routine.  The VA examiner reflected that the Veteran had been happily married for 38 years and had retired after decades of stable employment due in part to physical rather than mental problems.  He reported that he had a circle of friends, was active in his church, and engaged in a range of pleasurable activities.  Of significance, the VA examiner indicated that records from the physician previously treating the Veteran for PTSD were not available for the examination and he would reconsider his diagnosis if these records were to provide additional information.  The VA examiner indicated that he could not diagnosis the Veteran with PTSD at that time. 

In a letter received in December 2006, from the Veteran's private psychiatrist, it was noted that the Veteran had a GAF score of 42 due to his inability to handle predominately all of his life tasks.  The letter indicated that the Veteran was unable to enter stores or crowds of people due to his paranoia and high anxiety levels, had regular nightmares and was unable to sustain a healthy sleep pattern, verbalized and demonstrated a level of paranoia that is not isolated to triggers but is all encompassing his life and had little to no relationships with others due to his angry outbursts and his high level of irritability.  The Veteran testified at his August 2009 BVA Hearing that when he was still employed, he would argue with his supervisors.  See BVA T. at 5. 

Here, the Board finds that the evidence listed above is most consistent with a 50 percent disability rating, reflecting difficulty in establishing and maintaining effective work and social relationships, and disturbances of mood and motivation. 
Accordingly, a 50 percent evaluation is warranted for the period prior to September 3, 2008.  Having determined that the Veteran is entitled to a 50 percent rating prior to September 3, 2008, the Board will consider whether he is entitled to a higher evaluation for the entire time on appeal under the criteria for evaluating mental disorders under 38 C.F.R. § 4.130 (2011).  

In order to be assigned the next-higher 70 percent rating, the evidence must show that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411. 

Nevertheless, while the Veteran has "difficulty" in establishing and maintaining effective work and social relationships, the evidence fails to show that he suffered from occupational and social impairment with deficiencies in most areas so as to warrant a 70 percent rating.  

The overall weight of the evidence of record does not demonstrate suicidal ideation.  In an October 2005 private mental status examination, the Veteran reported no suicidal or homicidal thoughts.  At the Veteran's March 2006 VA examination he denied a history of suicide attempts.  Although he reported the presence of occasional suicidal thoughts, he did not report ideation, plans, or intent.  At a September 2008 VA examination the Veteran reported experiencing occasional suicidal thoughts but denied any intent or plan of harming himself.  At the Veteran's November 2011 VA examination he denied suicidal thoughts and there was no indication of homicidal thoughts. 

Next, while the evidence demonstrates that the Veteran is hypervigilant, the evidence of record does not reflect that the Veteran experienced obsessional rituals.  The evidence also fails to show that his speech was intermittently illogic, obscure, or irrelevant.  

Next, the objective evidence of record also fails to demonstrate near-continuous panic attacks or depression which affects his ability to function independently.  While the evidence shows significant anxiety and depression, the weight of evidence does not support a determination that they affect his ability to function independently.  For example, the March 2006 VA examiner noted that the Veteran was clean, neatly groomed, and appropriately dressed.  It was noted that the Veteran had the ability to maintain minimum personal hygiene and no problems with activities of daily living.  The report reflected that the Veteran was capable of managing financial affairs.  In a December 2006 letter, the Veteran's private treating psychiatrist, noted that the Veteran's Global Assessment of Functioning (GAF) score was 42 due to his inability to handle predominantly all of his life tasks.  However, a September 2008 VA examiner, after interviewing and examining the Veteran determined that the Veteran did not demonstrate a level of impairment that would warrant a GAF that was in the 40s as assigned by the private treating practitioner.  A November 2011 VA examination report did not reflect that the Veteran has near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  This evidence does not support a rating in excess of 50 percent.

Further, even though the evidence of record additionally discussed his problems relating to others and social isolation, he does not appear to have impaired impulse control.  A September 2005 letter from his private treating psychiatrist noted that the Veteran had been "verbally assaultive to others and will fly off the handle hollering at people."  A March 2006 VA examination noted no episodes of violence and good impulse control.  A December 2006 private treatment letter noted that the Veteran had angry outbursts and a high level of irritability.  At his November 2011 VA examination, the Veteran reported occasionally hollering at his wife when she asks him the same question repeatedly.  It was noted that part of the reason he avoided people generally is because he becomes easily irritated by them.  No impaired judgment or impulse control were noted.  The Veteran testified at his August 2009 BVA hearing that when he gets upset he hollers. 

The evidence of record also does not demonstrate any spatial disorientation.  Rather, his private October 2005 mental status evaluation, March 2006 VA examination, September 2008 VA examination, and November 2011 VA examination noted orientation and personal appearance and hygiene within normal limits.  

As previously discussed, the evidence reveals that he has difficulty in maintaining effective relationships.  Nevertheless, the evidence demonstrates that the Veteran has been married to his wife for several decades and has a good relationship with her and his adult son.  See November 2011 VA examination.  Moreover, the evidence shows that although he has some friends, his social interactions with others are somewhat limited.  Although the Veteran has more recently attributed his early retirement to his psychological symptoms, Worker's Compensation records show that the Veteran suffered from a left upper extremity contusion (fracture of the left elbow), prior to his early retirement.  These findings are consistent with a 50 percent rating ("difficulty" in establishing and maintaining effective relationships) but not a 70 percent rating (an "inability" to establish and maintain effective relationships).  

In concluding that a disability rating in excess of 50 percent is not warranted the Board has also considered the Veteran's Global Assessment of Functioning (GAF) score assigned in his various VA outpatient treatment records and at his VA examinations. GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM IV)).  

A September 2005 letter from his private treating psychiatrist noted a GAF of 42.   The March 2006 VA examination reflected a GAF score of 65.  A September 2008 VA examination reflected a GAF of 53.  A November 2011 VA examination reflected a GAF score of 58.  

Therefore, the GAF scores referable to the Veteran's PTSD range essentially from 42 to 65.  In this regard, GAF scores of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Moreover, scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

Despite the seriousness of the symptoms associated with the low GAF scores ranging from 41-50, a higher disability rating is not justified on this basis. Specifically, the objective evidence does not actually indicate symptoms commensurate with such his lowest assigned GAF score of 42.  There is no persuasive evidence of significant suicidal ideation, severe obsessional rituals, or frequent shoplifting.  Moreover, although the November 2011 VA examination reflected that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning, the Veteran was only assigned a GAF score of 58.  Further, evidence in the claims file reflects that the Veteran retired early due to physical issues, rather than psychological factors.  Additionally, while the Veteran has limited relationships, he does remain married and has a good relationship with his son.  Moreover, he reported at his most recent November 2011 VA examination that he gets together with his friends about 3 nights a week.  Based on this evidence, the Board determines that a GAF score of 42 is not probative as to the Veteran's actual disability picture here.

Based on an evaluation of all the evidence of record, and irrespective of whether the individual criteria for a 70 percent have been met, the Board finds that the Veteran's PTSD signs and symptoms are consistent with 'difficulty' in establishing and maintaining effective relationships, but not an 'inability' to do so.

The Board has also considered the statements of the Veteran that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms of his PTSD because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's PTSD -has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Based on the evidence, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD. 

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's symptoms from the service-connected PTSD were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a rating in excess of 50 percent for his PTSD is not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's PTSD includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent rating, but no more, for PTSD, between September 15, 2005 and September 3, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 50 percent for PTSD, for the entire period on appeal, 
is denied.


REMAND

As indicated in the Introduction, the Board has taken jurisdiction over the issue of entitlement to TDIU prior to January 9, 2007.  In accordance with the decision above, the Veteran is now entitled to a 50 percent rating for his service-connected PTSD since September 15, 2005.  Given the increase in his compensation benefits and evidence of record demonstrating that the Veteran may have been unemployable as a result of his service-connected disabilities, prior to January 9, 2007, the Board has little choice but to Remand this matter for RO consideration in the first instance given the change of circumstances effectuated by the decision above.  

Accordingly, the case is REMANDED for the following actions:

The AOJ shall consider and adjudicate whether the Veteran may be assigned TDIU earlier than January 9, 2007.  In so doing, the RO may undertake any development deemed necessary to make this determination, including the procurement of a VA examination and/or social and industrial survey.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


